ATTORNEY GRIEVANCE COMMISSION                           *      IN THE
OF MARYLAND
                                                        *      COURT OF APPEALS

v.                                                      *      OF MARYLAND
       2021-08-16
       11:44-04:00                                      *      Misc. Docket AG No. 13

JONATHAN ROBERT SCHUMAN                                 *      September Term, 2021



                                        ORDER



       Upon consideration of the Joint Petition for Disbarment by Consent of the Attorney

Grievance Commission of Maryland and the Respondent, Jonathan Robert Schuman, to

disbar the Respondent from the practice of law for violations of Rules 1.15 (safekeeping

property) and 8.4(a) and (c) (misconduct) of the Maryland Lawyers’ Rules of Professional

Conduct, it is this 16th day of August 2021;



       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jonathan

Robert Schuman, be, and he hereby is, disbarred from the practice of law in the State of

Maryland; and it is further



       ORDERED, that the Clerk of this Court shall strike the name of Jonathan Robert

Schuman from the register of attorneys in the Court and certify that fact to the trustees of
the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   /s/ Robert N. McDonald
                                                                                           Senior Judge


Suzanne C. Johnson, Clerk